                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                     Plaintiff,              )
                                             )         No. 4:20 CR 642 RWS
                                             )
            v.                               )
                                             )
MARC HAROLD TAYLOR, II,                      )
                                             )
                     Defendant.              )

                                  DETENTION ORDER
       On April 14, 2021, defendant MARC HAROLD TAYLOR, II, came before the
Court with counsel for an initial appearance under Federal Rule of Criminal Procedure 5,
which proceedings included a detention hearing on motion of the United States that
defendant be detained in the custody of the United States Marshals Service until trial under
the Bail Reform Act of 1986, 18 U.S.C. § 3142. (Doc. 4.)
       Following these proceedings, through counsel defendant Taylor orally, voluntarily
waived his right to a detention hearing, knowing that a detention order would be issued and
that the detention order would be reconsidered upon motion of the defendant.
       Therefore,
       IT IS HEREBY ORDERED that the motion of the United States that defendant
MARC HAROLD TAYLOR, II, be detained (Doc. 4) is sustained.                     Defendant is
committed to the custody of the United States Marshals Service until further order. The
detention order will be reconsidered upon motion of the defendant.
       IT IS FURTHER ORDERED that defendant be confined in a corrections facility,
separate, to the extent practicable, from persons awaiting trial, serving sentences, or being
held in custody pending appeal.
       IT IS FURTHER ORDERED that defendant be allowed reasonable opportunity
for consultation with counsel.
       IT IS FURTHER ORDERED that on order of a Court of the United States or on
request of an attorney for the United States, the person in charge of the corrections facility
in which defendant is confined must deliver defendant to a United States Marshal for the
purpose of an appearance in connection with a court proceeding.




                                           __ _ __  /s/ David D. Noce _________
                                           UNITED STATES MAGISTRATE JUDGE

Signed on April 15, 2021.




                                           - 2 -
